Case 1:20-cv-21108-UU Document 9 Entered on FLSD Docket 04/15/2020 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   Miami Division

 MARTA REYES, LAWRENCE WOOD,
 STEPHEN CLYNE,
 and THE PITCHING LAB d/b/a
 TBT TRAINING
 on behalf of themselves, and all those
 similarly situated,

 Plaintiffs,
                                                CASE NO. 1:20-cv-21108-UU
 v.                                             CLASS ACTION
                                                JURY TRIAL DEMANDED
 PEOPLE’S REPUBLIC OF CHINA;
 NATIONAL HEALTH COMMISSION
 OF THE PEOPLE’S
 REPUBLIC OF CHINA;
 MINISTRY OF EMERGENCY MANAGEMENT
 OF THE PEOPLE’S REPUBLIC OF CHINA;
 MINISTRY OF CIVIL AFFAIRS OF THE
 PEOPLE’S REPUBLIC OF CHINA;
 THE PEOPLE’S GOVERNMENT OF HUBEI
 PROVINCE; and THE PEOPLE’S GOVERNMENT
 OF CITY OF WUHAN, CHINA.

 Defendants.

 _______________________________/


      MOTION FOR EXTENSION OF TIME TO COMPLY WITH ORDER REQUIRING
       SERVICE AND FILING OF JOINT PLANNING AND SCHEDULING REPORT

         Plaintiffs,1 by and through undersigned counsel and pursuant to Fed.R.Civ.P. 16

 and 26(f), and Local Rules 16.1(b)(1), (c), and (d), hereby respectfully move this Court

 for an Order extending the time to comply with the Court’s Order Setting Initial Planning

 and Scheduling Conference, which requires service of Defendants and the filing of a



 1 Pursuant to the Court’s March 16, 2020 Order, [DE 7], Plaintiff Logan Alters was
 dropped as a party, and the case style reflects that event.
                                            1
Case 1:20-cv-21108-UU Document 9 Entered on FLSD Docket 04/15/2020 Page 2 of 6



 Joint Planning and Scheduling Report (“the Order”), [DE 8], until sixty (60) days after

 Defendants have been served, or August 30, 2020, whichever is sooner.              Plaintiffs

 assert that good cause for this extension exists, and further state:


        1.     The Court issued the Order requiring service of Defendants (and the filing

 of returns of service) prior to the filing of the Joint Planning and Scheduling Report (“the

 Report”) on March 17, 2020, with a current deadline to file the Report of April 17, 2020.

 [DE 8]. Plaintiffs may also provide sufficient reason why Defendants have not been

 served by that date.

 Service of Defendants Requires Hague Convention & State Dep’t. Protocols.

        2.     The current Defendants are entities of the Chinese government and

 agencies within China, who are being sued under exceptions to sovereign immunity

 pursuant to the Foreign Sovereign Immunities Act of 1976 (“FSIA”) and specifically 28

 U.S.C. § 1605(a). Service on such Defendants requires following the protocols of the

 Hague Convention on Service Process and the U.S. State Department where a foreign

 nation is involved.     These protocols entail obtaining certified translations of the

 Complaint into official Chinese; proper accompanying paperwork; certified deliveries

 here and on a specified receiving office in Beijing, China; and payment of fairly

 substantial fees. Under the Hague Convention, it is the responsibility of the office in

 Beijing to provide returns of service, and they have at least sixty (60) days to reply.

        3.     Plaintiffs anticipated initiating this process as soon as the Complaint was

 filed, however, due to the unfolding nature of this pandemic and its effects, undersigned

 has obtained voluminous new and material information affecting the identity of proper

 Defendants, the allegations, and the causes of action, as more fully set forth below.


                                              2
Case 1:20-cv-21108-UU Document 9 Entered on FLSD Docket 04/15/2020 Page 3 of 6



        4.     Moreover, the subsequent declaration of a national emergency the day

 after the Complaint was filed, the lockdown orders, and general disruption of daily life,

 have slowed down the process of usually routine activities.           For instance, many

 government functions and services, both here and abroad, are delayed or slowed due to

 the pandemic.

 An Amended Complaint Is Required to Ensure Proper Parties and Allegations.

        5.     Apart from the particular issue of foreign service, since filing the Complaint

 on March 12, 2020, Plaintiffs and undersigned counsel have been provided and

 discovered new and material information about the origins of the virus; how the

 outbreak of the virus unfolded in its early days; and which entities in China may have

 played a part in the allegations of the Complaint.

        6.     This information impacts who should be identified as Defendants in the

 Complaint, and Plaintiffs expect to both drop and add Defendants, but, importantly,

 expect to add the Chinese Communist Party and other non-governmental private

 entities as Defendants.

        7.     The dropping and adding of Defendants will streamline allegations, as well

 as expand the breadth of the Court’s subject matter jurisdiction, which, Plaintiffs believe,

 will then stretch beyond the FSIA.

        8.     Furthermore, the information impacts the Complaint’s causes of actions,

 and Plaintiffs anticipate dropping one or more causes of action, while adding one or

 more that are more apposite, given the new information Plaintiffs have received.




                                              3
Case 1:20-cv-21108-UU Document 9 Entered on FLSD Docket 04/15/2020 Page 4 of 6



        9.     Moreover, additional putative classes of persons, directly impacted by

 COVID-19 infections and its effects, with appropriate new named plaintiffs, have

 emerged.

        10.    The foregoing, taken together, will be made part of a First Amended

 Complaint, which Plaintiffs plan to file by May 1, 2020, and which undersigned is

 currently diligently working on. Plaintiffs are still within their window to file an amended

 complaint as a matter of course, pursuant to Fed.R.Civ.P. 15, as the complaint is un-

 served and no responses have been filed.

        11.    In the interest of judicial economy and conservation of judicial labor, and

 because of the substantial costs of an official translation and foreign service of the

 Complaint, Plaintiffs are respectfully requesting this extension so that they may translate

 and institute service of process with the First Amended Complaint.

        12.    Upon filing the First Amended Complaint, Plaintiffs will institute service of

 process pursuant to the required protocols on the China-based Defendants. Although

 foreign process takes longer than conventional service of process, Plaintiffs believe that

 Defendants will respond because of the gravity of the allegations.

        13.    Thus, Plaintiffs further posit that a Joint Planning and Scheduling Report

 at this juncture is premature, as no Defendants are present yet, and its contents would

 not necessarily fit the requirements of new Defendants or the new allegations of the

 First Amended Complaint.

        14.    Rule 16 gives this Court broad discretion over case management. See

 Chrysler Int’l Corp. v. Chemaly, 280 F.3d 1358, 1360 (11th Cir. 2002). Moreover, Local

 Rules 16.1(b)(1), (c), and (d) give this Court discretion over the timing of the counsel’s



                                              4
Case 1:20-cv-21108-UU Document 9 Entered on FLSD Docket 04/15/2020 Page 5 of 6



 initial conference, Joint Scheduling Report and disclosures. That discretion should be

 used consistent with the scope and purpose of the Federal Rules of Civil Procedure, which

 should be “construed, administered, and employed by the court and the parties to secure

 the just, speedy, and inexpensive determination of every action and proceeding.”

 Fed.R.Civ.P. 1.

        15.    The requested extension will allow Plaintiffs time to file the anticipated

 First Amended Complaint and still initiate service of the First Amended Complaint within

 the original 90 days contemplated by Rule 4(m), while further allowing this litigation to

 commence without any unnecessary labor or potential confusion.

        16.    For all of the foregoing reasons, Plaintiffs respectfully request an

 extension of time to comply with the Order, and to have the Report due either sixty (60)

 days after the initial service of process, or August 30, 2020, whichever is sooner. If the

 Court would find it helpful, Plaintiffs will file a status update every fifteen (15) days to

 keep the Court abreast of its service efforts.

        17.    Plaintiffs make this Motion in good faith and not for the purposes of delay,

 and posit that neither the Court nor the Parties shall be prejudiced by the grant of the

 relief requested herein.

        WHEREFORE, Plaintiffs respectfully request that the Court grant an extension of

 time to comply with the Court’s Order Setting Initial Planning and Scheduling

 Conference, [DE 8], until sixty (60) days after Defendants have been served, or August

 30, 2020, whichever is sooner, and for such other relief as the Court deems just and

 proper.

 Respectfully Submitted this 15th day of April, 2020.



                                              5
Case 1:20-cv-21108-UU Document 9 Entered on FLSD Docket 04/15/2020 Page 6 of 6



                              THE LAW OFFICES OF
                              BERMAN & BERMAN, P.A.
                              P.O. Box 272789
                              Boca Raton, FL 33427
                              Telephone: (561) 826-5200
                              Fax: (561) 826-5201

                              By: /s Matthew T. Moore
                              Matthew T. Moore, Esq.
                              Fla. Bar No. 70034
                              Primary: service@thebermanlawgroup.com
                              Secondary: mmoore@thebermanlawgroup.com

                              Vincent J. Duffy, Esq.
                              Fla. Bar No. 82151
                              Primary: service@thebermanlawgroup.com
                              Secondary: vduffy@thebermanlawgroup.com




                                      6
